896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Plaintiff-Appellant,v.UNKNOWN AGENTS OF STATE OF NORTH CAROLINA JUDICIAL SYSTEM;Unknown Agents of North Carolina Department ofCorrection, Defendants-Appellees.
No. 89-7100.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1989.Decided:  Feb. 6, 1990.Rehearing and Rehearing In Banc Denied Feb. 28, 1990.

Charles Sonny Bostic, appellant pro se.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles Sonny Bostic, a North Carolina prisoner, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action because it challenged the length of his confinement.  We affirm.


2
Bostic's suit shows that he takes literally the notion that a prisoner must pay his debt to society.  He asked the district court to direct North Carolina prison officials to compute the monetary debt that Bostic owes to society because of his crimes.  He seems to believe that he will be entitled to release if he pays this "debt" or if his 13 years of imprisonment constitute payment of this debt.  He asked for a declaration that the defendants' actions were illegal, damages "for any and all amount earn[ed] over debt owed society that defendants took," and nominal damages for pain and suffering.


3
The district court dismissed the action without prejudice on the ground that Bostic was improperly trying to use a 42 U.S.C. Sec. 1983 action to challenge the length of his confinement.  We find that the district court erred in dismissing on this ground without giving Bostic an opportunity to state whether he exhausted state remedies.   See Hamlin v. Warren, 664 F.2d 29, 32 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982).  We affirm the court's dismissal of this claim, however, on the ground that Bostic has not stated a claim cognizable under Sec. 1983.  Bostic has no right under the laws or Constitution of the United States to have his criminal conviction reduced to a monetary judgment which he can satisfy by payment in money or prison time.


4
We affirm the judgment of the district court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


5
AFFIRMED.